Citation Nr: 1716492	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  13-05 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1967 to August 1970.  He is the recipient of a Purple Heart, among other awards.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The claims for service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and his representative if further action is required on his part.


FINDING OF FACT

The preponderance of probative evidence of record demonstrates that the Veteran does not have a diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103 (a), 5103A; 38 C.F.R. § 3.159 (b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in April 2011.  The letter addressed all of the notice elements and was sent prior to the unfavorable decision by the Agency of Original Jurisdiction (AOJ) in August 2011.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), post-service treatment records, and VA examination reports.  The June 2011 VA examination is adequate for adjudication of the PTSD claim.  The examiner had access to and reviewed the claims file.  A mental health examination of the Veteran was conducted and pertinent findings were reported including a determination that the Veteran did not meet the criteria for a diagnosis of PTSD.

The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of the responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.

The Board will therefore proceed to the merits of the Veteran's appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R.
§ 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C .F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f) (2015).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Board notes that during the course of the Veteran's appeal the regulations pertaining to psychiatric disorders were amended.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014), (effective Aug. 4, 2014).  The regulations were updated so that all psychiatric diagnoses must be in conformity with diagnostic criteria in the DSM-5, as opposed to the 4th edition of the Diagnostic and Statistical Manual of Mental Disorders, or DSM-IV.  Id.  However, the regulation states that the Secretary did not intend for this rule change to apply to claims that had been certified or were pending before the Board at the time of the change.  Id. 

Thus, because the Veteran's claim for service connection was certified to the Board and pending prior to August 4, 2014, his symptomatology and stressors should be evaluated in accordance with the criteria set forth in the DSM-IV.

The Veteran seeks entitlement to service connection for PTSD.

The Veteran's service medical records are negative for treatment for and/or complaints of any psychiatric or mental health symptoms while in service.

Post-service VA treatment records dated November 2010 indicate the Veteran had a positive PTSD screen, and was encouraged to follow up with a psychiatrist.  Later that month the Veteran underwent an initial consult with a VA psychiatrist.  The clinician noted that the Veteran was referred by his primary care physician for "PTSD concerns."  The Veteran reported no history of psychiatric disturbance or treatment.  The Veteran reported that he will have a nightmare if he napped in the afternoon, but that the nightmares are "not all war-related."  The Veteran denied any other psychological symptoms.  The clinician noted that the Veteran's "curious description" of nightmares may represent a PTSD symptom, but that the Veteran "certainly does not meet clinical criteria for any disorder."

The Veteran underwent a VA PTSD examination in June 2011.  The Veteran reported that his first mental health treatment was in November 2010 at the VA.  The Veteran reported that he experiences nightmares which tend to occur if he sleeps more than eight hours; noting that the nightmares are not always focused on war-related material.  The Veteran reported combat experiences as a stressor event.  He described seeing a lot of death in Vietnam and being ambushed.  He reported that he participated in a search and destroy mission.  The Veteran also described an incident in which he was in a convoy at night and was injured by ammo in a rice paddy.  The examiner noted that the Veteran's PTSD symptoms included recurrent and intrusive distressing recollections of events, including images, thoughts or perceptions, and recurring distressing dreams of the events.  The examiner noted that the Veteran experiences feelings of detachment or estrangement from others; irritability or outbursts of anger, difficulty concentrating, and an exaggerated startle response.  Regarding the DSM-IV diagnostic criteria for PTSD, the examiner determined that the Veteran met Criteria A in that he experienced a traumatic event to which he reacted with extreme fear and helplessness.  The Veteran reported experiencing intrusive recollections about his Vietnam stressors at times when he does not want to, in the form of nightmares - there by meeting Criterion B.  With regard to Criterion C, the Veteran indicated he can talk to other veterans about his experiences, and did not report staying away from other veterans.  The Veteran went to see the traveling Vietnam Wall.  He has memories of what happened.  The Veteran reported that he participates in golf and bowling less frequently than he used to, but that is due to knee issues.  He reported that he feels cut off from others except for other veterans, but continues to have positive feelings toward his girlfriend of fifteen years, with whom he lives.  Based on the foregoing, the examiner determined that Criterion C was not met.  The examiner determined that the Veteran met Criterion D, as he experiences increased irritability, and problems with concentration.  The examiner determined that while the Veteran did experience some subthreshold PTSD symptoms, he did not have enough symptoms of sufficient severity to warrant a diagnosis of PTSD.  The examiner based his opinion on his expertise, a review of the Veteran's records and file, the results of his structured interview of the Veteran.  The examiner noted that while the Veteran's scores were consistent with a PTSD diagnosis, his responses were discrepant from his interview result which indicates he does not have PTSD or any other severe mental disorder.  Additionally, the examiner noted that the Veteran has no severe functional defects.

In its August 2011 decision denying service connection for PTSD, the RO conceded the Veteran's combat stressor as combat status was established by his receipt of a Purple Heart medal.  However, as the evidence did not show a confirmed diagnosis of PTSD, service connection was denied.

In March 2016, the Veteran underwent a second VA PTSD examination.  At the outset, the VA examiner reported that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-5 criteria.  The examiner reported that based on the information gathered during his examination, he was not able to render an opinion with any level of scientific certainty as to whether or not the Veteran had a diagnosis of PTSD that is at least as likely as not related to the Veteran's award of a Purple Heart medal, noting that the Veteran's responses were inconsistent and rendered the protocol invalid.  The examiner stated that any attempt to offer a diagnosis at the time would be purely speculative.  The examiner noted that a review of the Veteran's medical records indicates that while he has exhibited some symptoms of PTSD, he has not evidenced a full spectrum of PTSD symptoms to qualify for a formal PTSD diagnosis.  The Veteran exhibited good recall, denied suicidal and homicidal ideations and hallucinations.  He endorsed some situational anxiety, but this was found to be related to an injury he sustained to his thumb while using his table saw.  The Veteran reported having difficulty trusting others, and having a tendency to be somewhat moralistic, rigid and hard headed.  Notably, the examiner remarked that while the Veteran may present with some symptoms typically associated with a diagnosis, it must be kept in mind that according to the DSM-5 the definition of a mental disorder is "a syndrome characterized by clinically significant disturbance in an individual's cognition, emotion regulation, or behavior that reflects a dysfunction in the psychological, biological or developmental process underlying mental functioning."  The examiner noted that a wide range of clinical literature over the years has shown that a great majority of persons exposed to Criteria A stressors, including combat veterans, do not go on to develop full or chronic PTSD; that a more typical pattern is immediate symptoms that resolve to baseline or near baseline functioning over a period of time.  The examiner determined that the Veteran meets this pattern and falls in with the majority that does not have PTSD despite exposure to Criteria A stressor.  

The Veteran submitted copies of VA treatment notes dated October 2016 indicating he was being treated for mental health issues.  In treatment notes dated November 2016 the Veteran reported that he was being treated for PTSD at an outpatient clinic.  The clinician noted that the Veteran denied symptoms of depression, including feelings of helplessness, worthlessness, anhedonia, and poor concentration; as well as suicidal or homicidal thoughts, hallucinations and delusions.

In February 2017, the Veteran submitted a letter from Dr. S., a VA psychiatrist, who had been treating the Veteran at an outpatient clinic since November 2016.  Dr. S. stated that the Veteran had a diagnosis of PTSD which met the DSM-5 criteria.  He noted that the Veteran retired in 2010 after 30 years of self-employment, operating his own lawn care business.  Dr. S. noted that this work environment allowed the Veteran to be employed within little complex interaction with employers and co-workers thereby creating an environment where his PTSD symptomology cause less occupational and social impairment than may have been associated with tradition al employment.  Dr. S. stated that the Veteran's retirement coincided with the onset of his PTSD symptoms.  Dr. S. opined that the Veteran's current diagnosis of PTSD meets the DSM-5 criteria with stressors during his military service and that since retirement in 2010 his PTSD symptoms have progressively worsened.  

The preponderance of the evidence of record does not support the claim for service connection for PTSD.  The Board has considered the diagnoses of PTSD rendered in VA treatment records and in the February 2017 letter from Dr. S.  However, these diagnoses appear to be based upon the Veteran's reports that he had been previously diagnosed with PTSD.  Additionally, Dr. S. did not offer a thorough rationale for his diagnoses.  Rather, in rendering his diagnosis Dr. S. relies primarily on the Veteran's history of self-employment which created an environment in which he was not required to have much interaction with others.  Therefore, the Board affords greater probative value to the opinions provided during the June 2011 and March 2016 VA examinations and opinions; specifically, that the Veteran does not meet the diagnostic criteria for PTSD even when considering his conceded combat stressors.  Both VA examiners explained why the Veteran did not meet the criteria for a diagnosis of PTSD.  As discussed above, the June 2011 examiner determined the Veteran did not meet Criterion C for a PTSD diagnosis pursuant to DSM-IV criteria.  Criterion C behavior is exhibited by persistent avoidance of stimuli associate with the trauma as indicated by at least three of the following: efforts to avoid thoughts, feelings or conversations associated with the trauma; efforts to avoid activities, places or people that arouse recollections of the trauma; inability to recall an important aspect of the trauma; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; restricted range of affect; and sense of a foreshortened future.  The June 2011 examiner stated that because the Veteran did not exhibit at least three of these identified behaviors, he did not meet Criterion C.  In addition, the March 2016 VA examiner specifically noted that while the Veteran was exposed to a Criterion A stressor, he did not develop full or chronic PTSD.  As both the June 2011 and March 2016 VA examiners provided a detailed and thorough rationale for their determinations that the Veteran did not meet the criteria for a diagnosis of PTSD, those opinions are afforded greater probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion). 

As the preponderance of the probative evidence of record does not establish that the Veteran has a diagnosis of PTSD, service connection is not warranted for PTSD and the claim must be denied.


ORDER

Service connection for PTSD is denied.


REMAND

A remand is necessary so that VA may obtain opinions regarding the etiology of the Veteran's bilateral hearing loss and tinnitus.

The Veteran's DD 214 indicates his military occupational specialty (MOS) was that of a heavy vehicle driver.  His DD 215 indicates he is the recipient of a Purple Heart medal among other awards.  VA has conceded the Veteran was exposed to excessive noise due to both his MOS duties and his award of a Purple Heart medal.  (RO Rating Decision, August 25, 2011).

In June 2011, the Veteran was afforded a VA audiology examination.  The Veteran reported an in-service history of noise exposure due to his MOS duties as a heavy vehicle truck driver and from combat.  The Veteran reported a post-service occupation of performing maintenance work, during which hearing protection was worn.  The Veteran denied any recreational noise exposure.  The examiner opined that it is less likely than not that the Veteran's current bilateral hearing loss and bilateral tinnitus were caused by or are the result of his military service. In support of this opinion, the examiner noted that the Veteran's induction and separation audiograms indicate normal hearing, bilaterally.  The examiner noted a comparison of the induction and separation audiograms reveal no shift in hearing acuity during service.

With regard to tinnitus, the examiner noted that the Veteran reported experiencing constant tinnitus "for years."  The examiner also noted that the Veteran's service treatment records do not contain any record of complaints of tinnitus.  In support of her negative opinion regarding the relationship between the Veteran's tinnitus and service, the examiner stated that "tinnitus is consistent with hearing loss and/or standard threshold shift; neither is present at separation."

The Board assigns little probative value to the June 2011 medical opinions, as the examiner used a lack of evidence showing hearing loss and/or tinnitus upon separation to support the opinions that the Veteran's current bilateral hearing loss and/or bilateral tinnitus are not related to his period of active service.  Under 38 C.F.R. § 3.385, service connection for a current hearing disability is not precluded where hearing was within normal limits at separation.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  Furthermore, although the examiner noted the Veteran's statements concerning in-service and post-service noise exposure, the examiner did not adequately address or consider these statements or their significance in his opinion.  For these reasons, the Board finds that the June 2011 opinions are inadequate and that addendum opinions are needed which fully consider and address the evidence of record.

On remand, the RO should also obtain any outstanding VA treatment records, as they were last updated in 2016.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, pertinent VA treatment records and associate them with the electronic file to the extent possible.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  After obtaining any outstanding records, return the file to the VA examiner who conducted the Veteran's June 2011 audiology examination.  The electronic file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the electronic file and the Remand have been reviewed.  If the June 2011 VA examiner is not available, the electronic file should be provided to an appropriate medical professional so as to render the requested opinion. If the examiner determines that another VA examination is necessary, one should be scheduled.

The examiner is asked to provide opinions as to the following:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss began during service or is etiologically related to exposure to excessive noise during active duty service, specifically noise exposure the Veteran experienced in the course of his duties as a heavy vehicle driver, including exposure to combat noise?

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus began during service or is etiologically related to exposure to excessive noise during active duty service, specifically noise exposure the Veteran experienced in the course of his duties as a heavy vehicle driver, including exposure to combat noise?

In providing these opinions, the examiner must acknowledge the Veteran's conceded exposure to excessive noise in service.  The examiner must also recognize that the fact that there was no diagnosis of hearing loss or tinnitus in service is not, by itself, a sufficient reason to deny service connection for hearing loss or tinnitus.

The examiner is advised that the term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the medical report the rationale for any opinion expressed, based on the reviewer's clinical experience, medical expertise, and established medical principles.  However, if the examiner cannot respond to an inquiry without resort to mere speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, stating what, if any, additional evidence would permit such an opinion to be made.

3.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran and his representative a supplemental statement of the case and, after allowing an appropriate period of time for response, return the case to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


